

RESTATED CENTURI CONSTRUCTION GROUP, INC. LONG-TERM CAPITAL INVESTMENT PLAN
(F.K.A. NPL CONSTRUCTION CO. LONG TERM CAPITAL INVESTMENT PROGRAM)




THIS RESTATED CENTURI CONSTRUCTION GROUP, INC. LONG-TERM
CAPITAL INVESTMENT PLAN (the “Plan”) is effective January 1, 2019 for Centuri
Construction Group, Inc. (hereinafter referred to as “Centuri”). The purpose of
this Plan is to cause key selected executives of Centuri and its related
companies (collectively the “Employer”) to participate in this Plan (these
executives are defined below as “Participant[s]”) and thereby have a personal
financial interest in the Employer’s and its parent Company’s Southwest Gas
Holdings, Inc. (hereinafter referred to as “Holdings”) financial success and
performance. This Plan works in combination with the Centuri Construction Group,
Inc. Executive Deferred Compensation Plan (the “EDCP”), to provide for elective
and non-elective deferrals under the EDCP that are in total or in part credited
to an EDCP investment option (referred to herein as the “EDCP Performance Fund”)
the performance of which for a calendar year is tied to the Employer’s financial
performance for such year, and the Centuri Construction Group, Inc. Executive
Long-Term Incentive Plan (the “LTIP”) to provide for deferred stock awards.


WITNESSETH:


WHEREAS, the Employer desires to adopt this Plan restatement.


NOW, THEREFORE, the Employer hereby adopts this restated Centuri Construction
Group, Inc. Long Term Capital Investment Plan that reads as follows:




ARTICLE I
Definitions


1.1    Introduction. The following terms, as heretofore and hereafter used in
this Plan, shall have the meanings set forth unless the context clearly
indicates a different meaning is required:


“Beneficiary” means a person who, pursuant to the EDCP, is designated to receive
EDCP benefits in the event of the Participant’s death.


“Board” or “Board of Directors” means the Centuri Board of Directors.


“Centuri” means Centuri Construction Group, Inc.


“Code” means the Internal Revenue Code of 1986, as amended.


“EDCP” means the Centuri Construction Group, Inc. Executive Deferred
Compensation Plan.


“EDCP Performance Fund” means an EDCP investment option the performance of which
for a calendar year is tied to the Employer’s financial performance for such
year.


“Effective Date” means the Plan’s original effective date of January 1, 2013;
the “Restatement Effective Date” means January 1, 2019.


“Employee” means an employee of the Employer.


“Employer” or “Company” means Centuri and the Participating Employers.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“Holdings” means Southwest Gas Holdings, Inc.


“LTIP” means the Centuri Construction Group, Inc. Executive Long-Term Incentive
Plan.


“Maximum Amount” shall have the meaning specified in Section 3.2.


“Participant” means an Employee that has deferrals made to the EDCP pursuant to
this Plan and the EDCP and deferred stock awards pursuant to the LTIP.


“Participating Employer” means an affiliate of Employer who has adopted this
Plan pursuant to Article XIII.


“Plan” means this Centuri Construction Group, Inc. Long Term Capital Investment
Plan. Prior to this restatement the Plan was named the NPL Construction Long
Term Capital Investment Program.


“Plan Administrator” or “Administrator” means the individual or individuals that
comprise the committee that serves as the administrator of the EDCP or the LTIP,
as applicable.


“Plan Year” means each twelve (12) month period beginning January 1st and ending
the following December 31st.


“Section 409A” means Code Section 409A and the regulations and other guidance
promulgated or issued thereunder.


“Separation From Service” a Participant incurs a Separation From Service with
the Employer if the Participant’s employment with Employer is terminated;
provided, that Participant's employment relationship shall be treated as
continuing intact (a) while the Participant is on military leave, sick leave or
other bona fide leave of absence if the period of such leave does not exceed six
months or longer, (b) if the Participant’s right to reemployment is provided
either by statute or by contract; or (c) if the Participant continues to provide
services to the Employer in any capacity after termination or expiration of this
Plan or termination of Participant’s employment relationship with the Employer.
The determination of whether a Participant has incurred a "Separation From
Service" shall be made by the Plan Administrator in accordance with Section 409A
and the regulations promulgated thereunder and the term “Employer” as used in
this definition of “Separation From Service” shall include all other
organizations that together with the Employer are part of a Code Section
414(b-c) controlled or common control group of organizations.


“Spouse” means the spouse, if any, to whom the Participant is legally married on
the Participant’s date of death.


“STIP” means the Centuri Construction Group, Inc. Short Term Incentive Plan for
Exempt Executive Employees for a particular calendar year.


“Stock Account” means the deferred stock awards granted through the LTIP and
maintained by Holdings.


“Termination Date” means the date on which the Participant incurs a Separation
From Service.




ARTICLE II
Participation in the Plan


An Employee shall become a Participant only if the Employee (1) holds a position
listed in Section 3.1, and (2) is selected by Centuri to participate in the
Plan. An Employee who becomes a Participant shall remain a Participant until all
amounts that are credited to the EDCP and the Stock Account pursuant to this
Plan and are either paid to the Participant or forfeited.




ARTICLE III
Plan Deferrals


3.1    Mandatory Deferrals.


(a)    STIP Deferrals. Twenty-five percent (25%) of the STIP award bonus
otherwise payable to a Participant in a calendar year shall be automatically
deferred under the EDCP and credited to the Participant’s EDCP account and
invested in the EDCP Performance Fund investment option, provided that the Plan
Administrator has determined, prior to the award date that (1) a deferral
election may be made pursuant to the EDCP and Section 409A with respect to such
award, and (2) all or part of such credit can be made to the participant’s EDCP
account without causing all of the amount to be credited to the Participant’s
EDCP Performance Fund investment option to exceed the applicable target amount
(the “Participant’s Target Amount”) set forth below.


(b)    Stock Deferrals. One hundred percent (100%) of any stock award granted to
a Participant pursuant to the LTIP shall be automatically deferred as provided
herein, provided that the Plan Administrator has determined, prior to the award
date that (1) a deferral may be applied to such stock award and Section 409A,
and (2) all or part of such deferred amount will not cause the amount to be
credited to the Participant’s Stock Account to exceed the Participant’s Target
Amount set forth below. Participants receiving stock pursuant to the LTIP will
be required to execute award agreements which will detail how the target amount
below is divided between the EDCP and stock deferrals. The award agreements will
also dictate a retention percentage for stock awards that must be maintained
until the target amount is achieved, as well as any other details regarding
requirements for stock awards.


(c)    Target Amounts.




Participant Title


Centuri Chief Executive Officer and President


Centuri Executive Vice President – CFO/Treasurer


Centuri Executive Vice President – CAO


Centuri Executive Vice President – Electric T&D


Centuri Executive Vice President – Chief Counsel


Centuri Executive Vice President – COO


Centuri Executive Vice President – CCO


Centuri Senior Vice President – General Counsel


NPL Business Unit Division President


Meritus Business Unit Division President


Centuri Senior Vice President - HR
Target Amount


400% base salary


200% base salary


200% base salary


200% base salary


200% base salary


200% base salary


200% base salary


200% base salary


200% base salary


200% base salary


100% base salary





To the extent the STIP award bonus otherwise payable to a Participant in a
calendar year is not, pursuant to subparagraph (a), automatically deferred under
the EDCP and credited to the EDCP Performance Fund investment option, such
portion shall be paid to the Participant as provided in the STIP unless the
Participant has timely elected to defer the payment of such portion pursuant to
the EDCP deferral rules and such election is compliant with the election
requirements of Section 409A. If a deferral election is made, the amount
deferred shall be paid out at the times and in the manner dictated by the terms
of such election and the payment provisions of the EDCP.


To the extent a stock award otherwise payable in a calendar year is not,
pursuant to subparagraph (b), automatically deferred, such portion shall be paid
to the Participant as provided in the stock award unless the Participant has
timely elected to defer the payment of such portion pursuant to any applicable
deferral rules and such election is compliant with the election requirements of
Section 409A. If a deferral election is made, the amount deferred shall be paid
out at the times and in the manner dictated by the terms of such election and
the payment provisions of the stock award.


A Participant’s ability to defer STIP bonus awards and/or stock awards not
subject to automatic deferral, as discussed in the preceding paragraph, shall be
determined based on the deferral timing and form rules set forth in the EDCP,
the applicable stock award, and Section 409A.


3.2    EDCP Performance Fund Date and Limit on Amount Credited to EDCP
Performance Fund. The EDCP provides the rules for the administration of the EDCP
Performance Fund and the investment return earned by such fund; provided,
however, that such EDCP rules shall to the extent possible be written so as to
be consistent with the rules set forth in this Section 3.2.


The EDCP Performance Fund rate of return for a calendar year before 2019 shall
be the average of Centuri’s period-to-period Earnings Before Interest, Tax,
Depreciation, and Amortization (“EBITDA”) for each of the three preceding twelve
month periods ending September 30th with a minimum return floor of a negative
five percent (-5%) and a maximum return ceiling of a positive fifteen percent
(15%).


The EDCP Performance Fund rate of return for a calendar year after 2018 shall be
determined using a formula for Centuri’s enterprise value which shall be:


(EBITDA x multiplier) – Net Debt = Rate of Return (subject to a floor minimum
return of a negative five percent (-5%) and a maximum return ceiling of a
positive fifteen percent (15%)).


The Board shall in its discretion determine the EBITDA, multiplier, and Net Debt
numbers to be utilized in determining the EDCP Performance Fund rate of return
for a calendar year.


There shall be a limit on the amount a Participant can have credited to the EDCP
Performance Fund. To the extent that at the beginning of a Plan Year the portion
of the Participant’s EDCP account that is credited to the EDCP Performance Fund
investment option exceeds the Maximum Amount, the excess shall be debited from
such option and credited to a default EDCP investment option selected by the
EDCP Plan Administrator; the amount credited to the default fund shall remain
credited to such fund until the Participant, in accordance with the EDCP
investment rules, makes a new investment election with respect to such excess.
In Plan Years beginning before January 1, 2019, the term “Maximum Amount” shall
mean an amount equal to the Participant’s Target Amount. In any Plan Year
beginning on or after January 1, 2019, the term “Maximum Amount” shall mean one
hundred fifty percent (150%) of the Participant’s Target Amount.


In the calendar year in which a Participant incurs a Separation From Service
(the “Termination Year”), the portion of the Participant’s EDCP account that is
credited to the EDCP Performance Fund investment option shall, within 30 days of
the Termination Date, be debited from such option and credited to another EDCP
investment option selected by the EDCP Plan Administrator and shall remain
credited to such option until the Participant, in accordance with the EDCP,
makes an election to have such amount credited to another EDCP investment
option. For the segment of the Termination Year that all or part of the
terminating Participant’s EDCP account is credited to the EDCP Performance Fund
investment option, the amount so credited will be deemed to have solely earned a
rate of return equal to the average Moody’s Corporate Bond Index rate of return
as of the immediately preceding December.


3.3    Payment of Plan Benefits. Deferrals under this Plan are made pursuant to
the terms of the EDCP or applicable stock awards comprising the Stock Account;
accordingly, all Plan benefits are payable at such times and in such manner as
provided for in the EDCP or applicable stock awards comprising the Stock Account
subject to the Participant’s EDCP or applicable stock awards distribution and
payment elections made in the manner and form required by the EDCP or applicable
stock awards.




ARTICLE IV
Plan Administrator


4.1
Plan Administrator Powers.



(a)    The general administration of the Plan shall be by the Plan
Administrator.


(b)    The Plan Administrator shall have full discretionary power and authority
to (1) operate and administer the Plan, (2) interpret and construe the Plan so
as to determine all factual and non-factual questions arising under or in
connection with all Plan matters including, but not limited to, an individual’s
Plan benefits and/or eligibility; and (3) from time to time, prescribe and amend
rules and regulations for such administration. Whenever directions,
designations, applications, requests or other notices are to be given by a
Participant under the Plan, they shall be on forms prescribed by the Plan
Administrator and shall be filed in the manner specified by the Plan
Administrator.


(c)    The Plan Administrator may act to correct any defect, supply any
omission, or reconcile any inconsistency in the terms of the Plan. The Plan
Administrator’s decisions, interpretations, constructions, determinations, and
all other actions shall be final and binding on all parties.


(d)    In addition to the powers described elsewhere in this Article IV and
other Articles of the Plan, the Plan Administrator shall have the power to (1)
change or waive any requirements of the Plan to conform with the law, provided
such change does not materially increase or is not reasonably expected to
materially increase the cost to the Employer of maintaining the Plan; (2) employ
such agents, assistants, counsel (who may be counsel to the Employer) and such
clerical and other service providers as the Plan Administrator may require in
carrying out the provisions of the Plan; and (3) authorize one or more agents to
execute or
deliver any instrument on behalf of the Plan Administrator.


(e)    Ministerial duties in connection with the administration of the Plan may
be delegated by the Plan Administrator to any agent or agents as it may select.


(f)    The Plan Administrator and the Employer and its officers and directors
shall be entitled to rely upon all valuations, certificates and reports made by
an accountant or actuary and upon all opinions given by any legal counsel
selected or approved by Centuri. The Plan Administrator, the Employer, and the
Employer’s officers and directors shall be fully protected in respect of any
action taken or suffered by them in good faith in reliance upon such valuations,
certificates, reports, opinions, or other advice of any such accountant, actuary
or counsel, and all action so taken or suffered is to be conclusive upon each of
them and upon all Participants, Beneficiaries, and other persons.




ARTICLE V
Actions by the Plan Administrator or Employer, Claims Procedures and Arbitration


5.1    Statement of Participant’s Account. The Plan Administrator may create a
procedure whereby from time to time he/she/it shall notify each Participant of
his/her EDCP benefits and any Stock Account. Such statement shall be deemed to
have been accepted as correct unless written notice to the contrary is received
by the Plan Administrator within thirty
(30) days after the mailing of such statement to the Participant.


5.2    Delivery of Notices, Reports, and Statements to Participants. All
notices, reports, and statements given, made, delivered, or transmitted to a
Participant or Beneficiary shall be deemed duly given, made, delivered, or
transmitted when actually delivered to the Participant or Beneficiary or when
mailed, by such class as the sender may deem appropriate, with postage prepaid
and addressed to the Participant at the address last appearing on the records of
the Employer with respect to this Plan.


5.3    Delivery of Notices, Directions, and Communications to the Plan
Administrator. All notices, directions, or other communications given, made,
delivered, or transmitted by a Participant to the Plan Administrator or
Employer, as the case may be, shall not be deemed to have been duly given, made,
delivered, transmitted, or received unless and until actually received by the
Plan Administrator or by the Employer, as the case may be.


5.4    Plan Administrator and Employer Records Conclusive. Subject to the
provisions of this Article V, the records of the Plan Administrator and the
Employer shall be conclusive in respect to all matters involved in the
administration of this Plan.


5.5    Payment of Expenses. All costs and expenses incurred in administering
this Plan, including the fees and expenses of the Plan Administrator, shall be
paid by the Employer, unless specified herein to the contrary.


5.6    Limitation of Liability. No director, member of the Board, officer, or
Employee of the Employer shall be personally liable for any act or omission to
act in connection with the operation or administration of the Plan, except for
his/her own willful misconduct or gross negligence.


5.7    Recognition of Participant’s Agent. The Plan Administrator shall not be
bound to recognize the authority or agency of any party for a Participant unless
and until it shall receive documentary evidence thereof in form and substance
satisfactory to it and thereafter from time to time, as the Plan Administrator
may require, further documentary evidence disclosing the status of any agency.


5.8    Legal Actions. In any action or application to the courts, only the
Employer shall be a necessary party and no other person, firm, or corporation
shall be entitled to any notice or process. Any final judgment entered on such
action or proceeding shall be conclusive upon all persons claiming under the
Plan. Every right of action by any Participant or former Participant with
respect to the Plan shall, irrespective of the place where such action may be
brought, cease and be barred three years after the end of the period for
appealing a denied claim as described in the review of denied claim provisions
of Section 5.11(b).


5.9    Construction of Plan. To the extent not preempted by ERISA, this Plan
shall be governed and construed in accordance with the laws of the State of
Arizona.


5.10    No Effect on Employment. Nothing in this Plan shall be deemed or
construed to impair or affect in any manner whatsoever the right of Employer, in
its discretion, to for any reason discharge or terminate the employment of an
Employee/Participant.


5.11    Benefit Claims Procedure.


(a)    Initial claim review. Any claim for benefits under the Plan shall be made
in writing to the Plan Administrator. If such claim for benefits is wholly or
partially denied, the Plan Administrator shall, within a reasonable period of
time not to exceed ninety (90) days after receipt of the claim, notify the
Participant or Beneficiary or other party making the claim (the “Claimant”) of
the denial of the claim. Such notice of denial (a) shall be in writing, (b)
shall be written in a manner calculated to be understood by the Claimant, and
(c) shall contain (1) the specific reason or reasons for denial of the claim,
(2) a specific reference to the pertinent Plan provisions upon which the denial
is based, (3) a description of any additional material or information necessary
to perfect the claim, along with an explanation of why such material or
information is necessary, and (4) an explanation of the claim review procedures
and the time limits applicable to such procedures and a statement of the
Claimant’s right to arbitration following an adverse benefit determination upon
review. The ninety (90) day period may, under special circumstances, be extended
up to an additional ninety (90) days upon written notice of such extension to
the Claimant which notice shall specify the extraordinary circumstances and the
extended date of the decision. Notice of extension must be given prior to
expiration of the initial ninety (90) day period. The extension notice shall
indicate the special circumstances that require an extension of time and the
date by which the Plan Administrator expects to render a decision on the claim.
If the claim is denied the Claimant may file a request for review as provided in
the next paragraph.


(b)    Review of denied claim. Within sixty (60) days after the receipt of the
decision denying a claim by the Claimant, the Claimant may file a written
request with the Plan Administrator that it conduct a full and fair review of
the denial of the claim for benefits. The Claimant or his/her duly authorized
representative may review pertinent documents and submit issues and comments in
writing to the Plan Administrator in connection with the review.


The Plan Administrator shall deliver to the Claimant a written decision on the
review of the denial within a reasonable period of time not to exceed sixty (60)
days after the receipt of the aforesaid request for review, except that if there
are special circumstances (such as the need to hold a hearing, if necessary)
which require an extension of time for processing, the aforesaid sixty (60) day
period shall, upon written notice to the Claimant, be extended an additional
sixty (60) days. Notice of an extension shall be given within the initial sixty
(60) day review period. The extension notice shall indicate the special
circumstances that require an extension of time and the date by which the Plan
Administrator expects to render a decision upon review.


Upon review the Claimant shall be given the opportunity to (a) submit written
comments, documents, records, and other information relating to its claim, and
(b) request and receive, free of charge, reasonable access to, and copies of,
all Plan documents, records, and other information relevant to the Claimant’s
claim for benefits. Whether a document, record, or other information is relevant
to a claim for benefits shall be determined by reference to applicable ERISA
regulations. The review of a denied claim shall take into account all comments,
documents, records, and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.


The decision on review shall be written in a manner calculated to be understood
by the Claimant and, if adverse, shall (a) include the specific reason or
reasons for the decision, (b) contain a specific reference to the pertinent Plan
provisions upon which the decision is based, (c) contain a statement that the
Claimant is entitled to receive, upon request and free of charge, reasonable
access to, and copies of, all documents, records, and other information relevant
to the Claimant’s claim for benefits (whether a Plan document, record, or other
information is relevant to a claim for benefits shall be determined by reference
to applicable ERISA Regulations), and (d) contain a statement describing the
Claimant’s right to arbitration.


5.12    Arbitration. In the event that any dispute or controversy (between the
Participant, a Beneficiary, the Employer and/or the Plan Administrator
(collectively the “Parties”)) that arises out of this Plan cannot be settled by
the Parties through the claims procedure set forth in this Article V, the
Parties hereby agree to resolve the controversy or
dispute by submission to binding arbitration with the American Arbitration
Association (“AAA”) in Phoenix, Arizona.


In the event the Parties have not agreed upon an arbitrator within thirty (30)
business days after either party files a demand for arbitration with the AAA’s
Phoenix regional office, an arbitrator shall be appointed in accordance with the
then existing Commercial Arbitration Rules of the AAA.


Discovery may be conducted either upon mutual consent of the Parties, or by
order of the arbitrator upon good cause being shown. In ruling on motions
pertaining to discovery, the arbitrator shall consider that the purpose of
arbitration is to provide for the efficient and inexpensive resolution of
disputes, and the arbitrator shall limit discovery whenever appropriate to
ensure that this purpose is preserved. The arbitrator may grant summary judgment
if he or she determines no issue of fact exists as to a claim.


The dispute or controversy shall be submitted for determination within sixty
(60) days after the arbitrator has been selected. The arbitrator shall render
his or her decision within thirty
(30) days after the conclusion of the arbitration hearing. Upon stipulation of
the Parties, or upon a showing of good cause by either party, the arbitrator may
lengthen or shorten the time periods set forth herein for conducting the hearing
or for rendering a decision.


The decision of the arbitrator shall be final and binding upon the Parties.
Judgment to enforce the arbitrator’s decision, whether for legal or equitable
relief, may be entered in the Superior Court of Maricopa County, Arizona, and
the Parties hereto expressly and irrevocably consent to the jurisdiction of such
Court for such purpose.


The arbitrator shall conduct all proceedings pursuant to the Uniform Arbitration
Act (the “Act”) as adopted in the State of Arizona and the then existing
Commercial Arbitration Rules of the AAA, to the extent such rules are not
inconsistent with the Act or the provisions of this Article V. The Uniform Rules
of Procedure for Arbitration shall not apply to any arbitration proceeding
relating to the subject matter or terms of this Plan.




ARTICLE VI
Modification and Termination


Notwithstanding that an Employee has become a Participant and thereafter
performed services for Employer, the Board shall, without giving prior notice to
any Participant, have the right to at any time, and in any manner, amend the
terms of the Plan by adopting a written amendment thereto. The Board shall,
without giving prior notice to any Participant, have the right to at any time
amend the Plan or terminate this Plan by adopting a Board resolution to
terminate the Plan. A Plan amendment or the termination of the Plan shall not
cause a decrease to the then balance credited to the Participant’s EDCP
account(s) or Stock Account without the Participant’s written consent. Any such
termination or amendment shall be effective at such date as is set forth in the
applicable resolution or amendment. Notwithstanding any other provision of the
Plan to the contrary, if the Plan is terminated, no additional deferrals shall
be permitted thereunder and notwithstanding any other provision of the Plan to
the contrary, Plan benefits of all Participants shall be paid out according to
the terms of the Plan.




ARTICLE VII
Non-Assignability


The right or interest of a Participant, Beneficiary, or any other person, to the
payment of deferred compensation or other benefits under this Plan, as well as
such Participant, Beneficiary, or person’s interest in a Participant’s EDCP
benefit or Stock Account shall not be subject to anticipation, assignment,
pledge, or charge in whole or in part (except as specifically allowed in the
Plan), either directly or by operation of law or otherwise, including but
without limitation, execution, levy, garnishment, attachment, pledge,
bankruptcy, or in any other manner, but excluding devolution by death or mental
incompetency, and any attempt to anticipate, assign, pledge, or charge (except
as specifically allowed in the Plan) any such right or interest shall be void
and no right or interest of any Participant, Beneficiary, or other person under
this Plan or in a Participant’s EDCP benefit shall be liable for or subject to
any obligation or liability or tort of such Participant, Beneficiary, or other
person.




ARTICLE VIII
No Plan Administrator Responsibility for Employer or Participant Action or
Inaction


The Plan Administrator shall not have any obligation or responsibility with
respect to any action required by this Plan to be taken by the Employer or any
Participant, or for the failure of any of the above to act or make any deferral,
if applicable, or to otherwise provide any benefit herein contemplated, nor
shall the Plan Administrator be required to collect any deferral required
herein, if applicable, or determine the correctness or the amount of any
deferral delivered by the Employer.




ARTICLE IX
Indemnity of Plan Administrator


To the extent allowed by ERISA, the Plan Administrator shall not incur any
personal liability of any nature in connection with any act that is not a
criminal act, or the result of willful misconduct and that is done or omitted to
be done in good faith in the administration of this Plan, and to the extent
allowed by ERISA, the Plan Administrator shall be indemnified and saved harmless
by the Employer for, from, and against any and all liability to which the Plan
Administrator may be subjected by reason of any such act (provided such act is
not a criminal act and does not constitute willful misconduct, or conduct in
their official capacity) including all expenses reasonably incurred in
its/his/her defense, in case the Employer fails to provide such defense.




ARTICLE X
Contract


This Plan shall constitute a binding and effective agreement between the
Employer and the Participant and any Beneficiary.
ARTICLE XI
Successors


This Plan shall be binding upon all persons entitled to benefits hereunder,
their respective heirs and legal representatives, and upon the Employer, and its
successors and assigns.




ARTICLE XII
Unsecured Benefits


12.1    Unsecured Creditor. Participation in this Plan shall not create, in
favor of any Participant or other individual entitled to benefits hereunder, any
right or lien in or against any of the assets of the Employer. All benefits
payable hereunder shall be paid in cash from the general assets of the Employer,
and no special or separate fund shall be established, and no other segregation
of assets shall be made to assure the payment of benefits hereunder. Nothing
contained in this Plan, and no action taken pursuant to its provisions, shall
create or be construed to create a trust of any kind or a fiduciary relationship
between the Employer and any Participant or any other person. A Participant’s or
other person’s rights to Plan benefits represent the rights of only a general
unsecured creditor of the Employer. The Plan constitutes a mere promise by the
Employer to make benefit payments in the future. It is the intention of the
Employer that the Plan be unfunded for tax purposes and for purposes of Title I
of ERISA.




ARTICLE XIII
Participating Employers


13.1    Participating Employers. Any other corporation, association, joint
venture, proprietorship, partnership or limited liability company, whether or
not an affiliated company or subsidiary, may adopt the Plan by action on its
part by its highest ranking officer provided that the Chief Executive Officer of
Centuri approves the participation. An entity adopting the Plan in the manner
provided by this Article XIII shall be known as a “Participating Employer.”
Participating Employers as of the Restatement Effective Date are listed in
Exhibit A hereto.


13.2    Amendment When Participating Employer. Amendment of this Plan at any
time when there is a Participating Employer hereunder shall be made according to
Article VI.


13.3    Requirements Applicable to Participating Employers. Each Participating
Employer shall be subject to the following requirements:


(a)    All expenses of the Plan shall be paid by Centuri and any Participating
Employers. The Plan Administrator shall allocate the cost of the benefits
provided under the Plan and the cost of administration of the Plan among Centuri
and any Participating Employers.


(b)    It is anticipated that Employee/Participants may be transferred between a
Participating Employer and Centuri or between Participating Employers. No such
transfers shall affect a termination of employment hereunder.


(c)    Any Participating Employer may terminate its participation in the Plan
without the consent of any other Participating Employer. A Participating
Employer terminating its participation in the Plan shall provide satisfactory
evidence thereof to the Plan Administrator.


(d)    The Plan Administrator shall have the power and authority to create any
additional rules and regulations it deems necessary to:


(1)
Specify the Plan rights and obligations of a Participating Employer; and



(2)
Allow for the orderly operation of the Plan when there is one or more
Participating Employers.





ARTICLE XIV
General


14.1    Headings as a Guide. The headings of this Plan are inserted for
convenience of reference only and are not to be considered in construction of
the provisions hereof.


14.2    Pronouns. When necessary to the meaning hereof, either the masculine or
the neuter pronoun shall be deemed to include the masculine, the feminine, and
the neuter, and the singular shall be deemed to include the plural.


14.3    Settlor Functions. To the extent that (a) any person is designated as a
Participant eligible to receive a benefit hereunder, or (b) the Plan is amended
or terminated, such actions shall be deemed to be the exercise of a settlor
function on behalf of the Employer and shall not
be deemed to be actions taken in a fiduciary capacity.


IN WITNESS WHEREOF, Centuri has caused this Plan to be signed effective as of
the Restatement Effective Date.


CENTURI CONSTRUCTION GROUP, INC.






By ____________________________________






Its ____________________________________




EXHIBIT A


PARTICIPATING EMPLOYERS




Participating Employer: NPL Construction Co.


By ____________________________________


Its ____________________________________


Participation as of the Effective Date.






Participating Employer: Meritus Group, Inc.


By ____________________________________


Its ____________________________________


Participation effective date: _____ day of ________________, ______.






Participating Employer: ____________________________________


By ____________________________________


Its ____________________________________


Participation effective date: _____ day of ________________, ______.






Participating Employer: ____________________________________


By ____________________________________


Its ____________________________________


Participation effective date: _____ day of ________________, ______.




1

